MEMORANDUM OF DECISION.
John LaDew appeals from the judgment, revoking his probation and ordering his incarceration, entered by the Superior Court, Kennebec County, after a hearing on the State’s motion seeking revocation for LaDew’s alleged violation of the special conditions of his probation. 17-A.M.R.S.A. § 1205 (1983 & Supp.1987). Contrary to LaDew’s contentions, after review of the record in the light most favorable to the trial court’s ruling, we determine that the record supports the court’s finding of a knowing and intelligent waiver of counsel by LaDew, State v. Walls, 501 A.2d 803, 805 (Me.1985), and that the court did not abuse its discretion by revoking LaDew’s probation and ordering that he be incarcerated. 17-A M.R.S.A. § 1206(7-A) (Supp.1987); State v. Oliver, 247 A.2d 122, 123-24 (Me.1968).
The entry is: Judgment affirmed.
All concurring.